DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.


Status of the Claims
Claims 1-14, 16-21 are currently pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the original specification fails to disclose “said system … operative to concurrently generate different messaging content to different ones of said facility areas,”
Applicant’s representative argues that (page 2, para. 4-5) The software program is further operative to generate the messaging content indicative of the change in the first or second or the development of another of the one or more emergency conditions to different facility areas.
Support for the amended recitation now appearing in independent claim 1 is found in the paragraph on page 12, lines 13-22 of this application is originally filed. 
Following is the quotation of original specification “In addition to the above, the variable response content of the messaging may change, based on a change in a detected emergency condition or the development of an additional emergency condition. As schematically represented in Figure 5, the floor plan 300 represents an escape route 304 from a facility area (room) 306 to a selected exit. However, as represented in Figure 6, a detected emergency conditions, as at 305, may have recently developed or changed. Accordingly, such a newly developed emergency situation or change therein would result in the automated generation of anew escape route, as at 304’. The new escape route 304’ avoids the changed or newly developed emergency condition 307, in the form of a fire, while allowing occupants of the facility area 306 to reach the designated exit along a different escape route 304’ representing a safer path of travel.

However, this paragraph only disclosed to generate updated instruction for a safer path of travel, nothing to do with “said system … operative to concurrently generate different messaging content to different ones of said facility areas,”
Regarding claim 2-14, 16-21 are rejected due to their dependence on claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bligh (US 20020057204) in view of Connell (US 20160284174), in view of Simmons (US 20160247369), in view of Cardinaux (US 20200145775), in view of Stout (US 20180375576).
Regarding claim 1, Bligh disclose a color-coded evacuation signalling system, comprising
a sensor assembly comprising a plurality of sensors disposed in predetermined locations throughout the facility, 
different ones of said plurality of sensors determinative of different emergency conditions, 
at least one of said plurality of sensors operative to detect a first of said one or
more different emergency conditions; at least one other of said plurality of sensors operative to detect a second of said one or more different emergency conditions,
[0032] FIG. 10, shows a schematic diagram of the signalling system. Battery (or batteries) 9, connect to power-supply micro processor 10, connected by multi-pin devices and circuitry 11, to system floor laid unit(s) 4. Input connection 14 receives mains power supply. Input connection 15 receives data from a structure's network of smoke/heat (CO2/CO or related detectors. {i.e. different emergency conditions}
a display assembly comprising a plurality of displays located in different facility areas, 
a software program responsive to said sensor assembly and operative to generate messaging content to said plurality of displays, and 
[0039] On activation, the power supply processor immediately draws upon available data provided by a network of smoke/heat/CO.sub.2/CO or other available relative detectors. This information is time-based and stored in memory prior to the transmission of coded signals to all floor display units to begin and continue illumination.
Bligh did not disclose said messaging comprising variable responsive content, dependent on said different emergency conditions.
First, Bligh disclosed [0040] Thus while continuing to monitor even rapidly spreading fire and smoke, the power supply processor keeps abreast as to where green colored go-routes and red colored no-go zones are displayed. For instance, a sudden outbreak of fire in a previously deemed survivable, if smoke filled `go-route` corridor leading towards one or more designated exits, would instantly trigger red colored danger zone warnings, such as flashing `X` symbols and inverted triangle symbols with strategically located `DANGER` text message within the immediate effected vicinity and beyond to an assessed point of safety before merging with green go-arrow symbols and/or green go arrow-head symbols displayed, as always, pointing away from detected danger.
Second, Connell teaches an emergency system textual notification device wherein [0063] Examples of brief constant emergency messages can include: "Shelter in Place", "Standby for Further Instructions", or "Evacuate" as provided in FIG. 3B. The brief instructional message can be adapted to display different messages depending on the emergency condition coming into the emergency system 10.
Bligh and Connell are considered to be analogous art because they pertain to emergency system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate said messaging comprising variable responsive content, dependent on said different emergency conditions for Bligh’s system in order to provide more detailed information to the users.
Bligh did not disclose said software program further operative to generate said messaging content indicative of said first of said one or more different emergency conditions to at least one facility area and said messaging content indicative of said second of said one or more emergency conditions to at least one other facility area, 
Simmons teaches a guidance indicator for providing egress assistance wherein [0048] As yet another example of implementing the present invention, the guidance indicator may provide not only a two-dimensional indication of a path to follow and a path not to follow (e.g., north, south, east, and west directions,) but may be implemented to provide a three-dimensional indication (e.g., up, down directions). For example, in a building having more than one story or floor, a dangerous condition may exist in different locations on different floors such as a fire on the north side of the 8.sup.th floor and a fire on the south side of the 4.sup.th floor of a 10 story building. In that case, the guidance indicator may receive an indication regarding the locations of both fires and provide an indication as to paths that should or should not be followed on each floor. 
Bligh and Simmons are considered to be analogous art because they pertain to emergency system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate said software program further operative to generate said messaging content indicative of said first of said one or more different emergency conditions to at least one facility area and said messaging content indicative of said second of said one or more emergency conditions to at least one other facility area for Bligh’s system in order to provide adequate coverage for the users.
Bligh did not disclose said system responsive to one or more of said different emergency conditions upon occurrence thereof and operative to concurrently generate different messaging content to different ones of said facility areas,
Cardinaux teaches a system for distributing announcement message wherein [0026] The circuitry may be configured to generate a focused sound source that is located at a predefined position of a predefined space. For example, the circuitry may be configured to generate a focused sound source that is located at an exit door, a passenger hall, or at an emergency exit of a building. {i.e. operative to concurrently generate … messaging content to different ones of said facility areas}
[0032] Still further, the circuitry may be configured to generate person-individual focused sound sources. A public announcement system which uses focused sound sources as a form of creating virtual loudspeakers may be able to simultaneously convey multiple public announcement messages to different areas of interest. {thus different messaging}
Bligh and Cardinaux are considered to be analogous art because they pertain to emergency system. Further combined with the teaching of Simmons for generating different indications for different emergency conditions at different facility areas, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate said system responsive to one or more of said different emergency conditions upon occurrence thereof and operative to concurrently generate different messaging content to different ones of said facility areas for Bligh’s system in order to provide enhanced safety to the users in different areas.
Bligh did not disclose said software program further operative to update said messaging content upon a detection of a change in said first or second of said one or more of different emergency conditions or a detection of a development of another of said one or more emergency conditions to messaging content indicative of said change in said first or second of said one or more of different emergency conditions or said development of another of said one or more emergency conditions,
said software program further operative to generate said messaging content indicative of said change in said first or second of said one or more of different emergency conditions or said development of another of said one or more emergency conditions to different facility areas.
Stout teaches an indoor emergency evacuation system wherein [0064] If an area along the emergency evacuation route becomes unsafe, network 10 may detect the change and relay the new information to computing device 200 to update the indoor navigation information presented.
Bligh and Stout are considered to be analogous art because they pertain to emergency system. Further combined with the teaching of Simmons for generating different indications for different emergency conditions at different facility areas, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate said software program further operative to update said messaging content upon a detection of a change in said first or second of said one or more of different emergency conditions or a detection of a development of another of said one or more emergency conditions to messaging content indicative of said change in said first or second of said one or more of different emergency conditions or said development of another of said one or more emergency conditions, said software program further operative to generate said messaging content indicative of said change in said first or second of said one or more of different emergency conditions or said development of another of said one or more emergency conditions to different facility areas for Bligh’s system in order to ensure users safety.
Regarding claim 2, Bligh did not disclose wherein said variable responsive content comprises lockdown instructions.
Connell teaches further   [0063] Examples of brief constant emergency messages can include: "Shelter in Place", "Standby for Further Instructions", or "Evacuate" as provided in FIG. 3B. The brief instructional message can be adapted to display different messages depending on the emergency condition coming into the emergency system 10.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate said variable responsive content comprises lockdown instructions for Bligh’s system in order to ensure safety of the users.
Regarding claim 3, it is interpreted and rejected as claim 1. {see [0040] of Bligh}
Regarding claim 4, it is interpreted and rejected as claim 1. {see [0040] of Bligh}
Regarding claim 5, it is interpreted and rejected as claim 1. {see [0040] of Bligh}
Bligh disclosed further [0046] Accordingly, the combined fixed-point references as detailed allow the power supply processor to continuously update and determine as to where green colored go-route symbols and text are to be displayed, likewise red colored warning symbols and text.
Regarding claim 6, Bligh did not explicitly disclose wherein said software program is operative to concurrently generate said lockdown instructions to at least one of said facility areas and said evacuation mapping to at least one other of said facility areas, via a corresponding one of said plurality of displays.
	First, for the combined system, it would able to generate lockdown instruction or evacuation mapping. {see rejection to claims 1-2}
Second, as stated above in rejection to claim 1, Cardinaux teaches a system operative to concurrently generate … messaging content to different ones of said facility areas;
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate concurrently generate lockdown instruction and evacuation mapping for different users in different areas (or zones) based on their particular situations in order to ensure their safety.
Regarding claim 7, it is interpreted and rejected as claim 1 and 5.
Regarding claim 8, it is interpreted and rejected as claim 1 and 5.
Bligh disclosed further [0039] This determines what areas of a structure are to be designated as developing danger zones, and consequently what areas require instantly updating or re-routing as escape go-routes/exits.
Regarding claim 9, Bligh disclosed further [0049] The network of signalling units are also constantly monitored to detect system faults. For visual maintenance purposes, each unit contains an amber colored LED to indicate unit status. A steady illuminated amber light indicates OK mode. A slow flashing amber light indicates a unit fault or failure. A rapid flashing amber light in all units indicates multiple unit/system fault or imminent failure (such as low battery-power supply).
Regarding claim 13, it is interpreted and rejected as claim 1.


Claims 10, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bligh (US 20020057204) in view of Connell (US 20160284174), in view of Simmons (US 20160247369), in view of Cardinaux (US 20200145775), in view of Stout (US 20180375576), in view of Sinha (US 20190145648).
Regarding claim 10, Bligh did not disclose wherein said monitoring capabilities are operatively associated with said display assembly; said monitoring capabilities operative to determine at least one of said display activity and display status.
Sinha teaches an emergency system wherein [0018] In some embodiments, the processing circuit is configured to determine a display device condition that requires user input and operate the one or more LEDs of the halo LED system to indicate the display device condition to the user. 
Bligh and Sinha are considered to be analogous art because they pertain to emergency system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate said monitoring capabilities are operatively associated with said display assembly; said monitoring capabilities operative to determine at least one of said display activity and display status for Bligh’s system in order to ensure system in proper working conditions.
Regarding claim 14, Bligh did not disclose wherein said different emergency conditions include an active-shooter condition.
Sinha teaches further [0142] In some embodiments, building management system 610 may be configured to transmit emergency information to control device 214. In some embodiments, the emergency information is a notification of a shooter lockdown, a tornado warning, a flood warning, a thunderstorm warning, and/or any other warning.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate said different emergency conditions include an active-shooter condition for Bligh’s system in order to ensure user’s safety.
Regarding claim 16, Bligh did not disclose wherein said plurality of sensors include at least one active-shooter sensor structured to be determinative of at least one of percussion detection, gunshot audio detection, and muzzle flash detection.
Sinha teaches further [0298] In some embodiments, display device 4002 is configured to receive emergency information and navigation directions via network 4004. In some embodiments, display device 4002 is a wall mounted device with a display screen. For example, display device 4002 can be a thermostat, a humidistat, a light controller, and any other wall mounted device with a display screen. In some embodiments, display device 4002 is connected to building emergency sensor(s) 4006 and receives emergency data from the building emergency sensor(s) 4006. In some embodiments, building emergency sensor(s) 4006 are sensors which detect building emergencies. Building emergency sensor(s) 4006 can include, for example, smoke detectors, carbon monoxide detectors, fire pull handles, panic buttons, gunshot detection sensors, and any other emergency sensor.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate said plurality of sensors include at least one active-shooter sensor structured to be determinative of at least one of percussion detection, gunshot audio detection, and muzzle flash detection for Bligh’s system in order to ensure user’s safety.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bligh (US 20020057204) in view of Connell (US 20160284174), in view of Simmons (US 20160247369), in view of Cardinaux (US 20200145775), in view of Stout (US 20180375576), in view of McSheffrey (US 20130053063).
Regarding claim 11, Bligh did not disclose wherein said display assembly comprises remote capabilities including an auto-on mode upon determination of at least one of said different emergency conditions.
McSheffrey teaches an emergency evacuation system wherein [0018] Upon detection of an alarm (e.g., a fire alarm), remote central station 12 is configured to relay information about monitored internal and/or external conditions to emergency response personnel. For example, if ambient temperature is a condition monitored by the network of emergency equipment, remote central station 12 may be configured to transmit temperature data to emergency response personnel when a fire alarm is triggered. By receiving this data, emergency response personnel (e.g., the fire department) can be provided with a temperature map of each floor of the building 14 thus helping to pinpoint locations of suspected fires. 
[0019] Emergency response personnel 14 may receive data transmitted by the remote central station in several ways. For example, data transmitted by remote central station 12 may received by a communications device (e.g., dial up modem, cable modem, cellular modem, computer network interface card, etc.) at a computer at a fire station 30, a computer installed within an emergency response vehicle 32 (e.g., a fire truck or rescue squad), and/or a hand held device 34 (e.g., a tablet computer, personal data assistant, cellular device) carried by emergency response personnel 36.
Bligh and McSheffrey are considered to be analogous art because they pertain to emergency system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate said display assembly comprises remote capabilities including an auto-on mode upon determination of at least one of said different emergency conditions for Bligh’s system in order to ensure user’s safety.
Regarding claim 12, Bligh did not disclose wherein said remote capabilities further include display of said variable responsive content concurrent to determination of at least one of said different emergency conditions.
McSheffrey teaches further [0056] Upon determining that emergency response personnel are to be notified of an alarm, remote central station 12 generates and sends (128) an immediate message (127) to emergency response personnel 14 indicating an alarm has been activated. The message is received (129) by a communications device (e.g., dial-up modem, DSL modem, cable modem, network interface card, etc.) associated with emergency response personnel. A computer (e.g., a desktop computer located at the fire station, portable computer located in a fire truck, handheld computer carried with fire personnel, etc.) in communication with the communications device displays the message on a display screen (e.g., a monitor, LCD display, etc.).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate said remote capabilities further include display of said variable responsive content concurrent to determination of at least one of said different emergency conditions for Bligh’s system so that rescue workers are informed about the details of the emergency. 


Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bligh (US 20020057204) in view of Connell (US 20160284174), in view of Simmons (US 20160247369), in view of Cardinaux (US 20200145775), in view of Stout (US 20180375576), in view of Lakshmipathy (US 20190266860).
Regarding claim 17, Bligh did not disclose further comprising a database associated with said software program and structured for storage of floorplan data of the facility.
Lakshmipathy teaches a building evacuation management system wherein [0027] In the illustrated embodiment, the floor plan database 122 stores floor plan records corresponding to various floors of the subject building. In the illustrated embodiment, floor plan records can provide a layout of a building floor. Floor plans can be surveyed or taken from building records to be loaded into the floor plan database 122. In the illustrated embodiment, points of interest such as exit points for each floor can be identified in the floor plan record to allow evacuation routes to be determined. Further, additional points of interest can be identified to identify obstacles, alternate entry/exit points, etc.
Bligh and Lakshmipathy are considered to be analogous art because they pertain to emergency system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a database associated with said software program and structured for storage of floorplan data of the facility for Bligh’s system in order to provide information needed in case of emergency.
Regarding claim 18, it is interpreted and rejected as claim 1. {see [0040] of Bligh and [0063] of Connell}
Regarding claim 19, it is interpreted and rejected as claim 1. {see [0040] of Bligh and [0063] of Connell}


Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bligh (US 20020057204) in view of Connell (US 20160284174), in view of Simmons (US 20160247369), in view of Cardinaux (US 20200145775), in view of Stout (US 20180375576), in view of Lakshmipathy (US 20190266860), in view of Patel (US 20080314681).
Regarding claim 20, Bligh did not disclose wherein said software program is operative to prioritize escape route from said facility areas to said facility exits.
Patel teaches an emergency evacuation system wherein 0050] As noted, one or more additional exit routes can also be calculated for use should the optimal exit route become unavailable or no longer meet the exit criteria. Such additional exit routes can be prioritized based on the exit criteria to identify the next best exit route, the third best exit route, and so on. The first optimal exit route and alternative exit routes can be monitored and re-prioritized as conditions at the location change.
Bligh and Patel are considered to be analogous art because they pertain to emergency system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate said software program is operative to prioritize escape route from said facility areas to said facility exits for Bligh’s system in order to ensure user’s safety.
Regarding claim 21, Bligh did not disclose wherein said escape route prioritization comprises shortest distance, including avoidance of said obstructive input, between said plurality of facility areas and said facility exits.
Patel teaches further that [0049] At decision box 410, if a resource (e.g. emergency responder) is over the threshold distance away from a safe exit, at step 412 an optimal exit route can be calculated. In one arrangement, the optimal exit calculation can choose the shortest exit route that meets certain exit criteria. Such criteria can include any criteria that may be considered in selecting a suitable exit route. Examples of such criteria can include, but are not limited to, rules based on whether the route is blocked by an obstacle (e.g. furniture or debris), whether the temperature along the route exceeds a threshold temperature or is higher than temperatures along other available routes, whether fire is detected on the route, gas levels along the route and other available routes, and so on. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate said escape route prioritization comprises shortest distance, including avoidance of said obstructive input, between said plurality of facility areas and said facility exits for Bligh’s system in order to ensure user’s safety.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, including newly cited reference of Simmons (US 20160247369).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685